DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
3.	The drawings were received on 02/18/2021.  These drawings are acceptable.
Response to Amendment
4.	The Amendment filed February 18th, 2021 has been entered. Claims 3-4 remain pending in the application.  Applicant’s amendments to the Specification, Claims, and Drawings have overcome each and every objection, 112(b) rejection, and 112(d) rejection previously set forth in the Non-Final Office Action mailed November, 18th, 2020. 
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claim(s) 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nunome et al. (US20130209842A1; hereinafter, Nunome).
Regarding claims 3, Nunome et al. discloses the cylindrical alkaline battery (Abstract, Fig.1, Annotated Fig.1 below) comprising:
an annular positive electrode mixture (2, [0055])
a cylindrical separator (4) closed at a bottom (see Fig. 1), the separator (4) disposed inside the positive electrode mixture (2, [0055]), 
a negative electrode gel (3, [0057])) disposed inside the separator (4), 
a cylindrical battery can (1) closed at a bottom and open at a top (Fig. 1), and 
a negative electrode terminal plate (7, [0015], line 12-13) fitted in an opening end potion of the battery can (1, see Fig. 1); and 
a rod-shaped negative electrode current collector(6, see Fig.1),
the positive electrode mixture (2, [0055]), the separator (4), the negative electrode gel (3, [0057]) being housed in the cylindrical battery can (1) as a power generation element (Abstract, Fig. 1), 
the negative electrode terminal plate (7) being fitted in the opening end portion of the battery can (1), with a sealing gasket (5) interposed therebetween as set forth above (see Fig. 1 and Annotated Fig. 1 below), to insulate the opening end portion of the battery can and the negative electrode terminal plate from each other, 

an upper side and a lower side corresponding to an upper side and a lower side of the battery can, respectively (Fig.1); 
a resin boss part formed in a hollow cylindrical shape in the vertical direction, such that the negative electrode current collector can stand upright by being press-fitted into the boss part (11, see Annotated Fig. 1 below, and [0061], lines 8-10 “nylon”); 
a disc-shaped partition part (13, see Annotated Fig. 1 below) coupled to an outer periphery of the boss part (11, see Annotated Fig. 1 below),
an outer periphery part (10, see Annotated Fig. 1 below) projecting upward from an outer rim of the partition part (13, see Annotated Fig. 1 below); and 
 an annular thin-walled portion (5a) formed in the partition part, the annular thin-walled portion having a groove shape and encircling the boss part so as to be concentric with the boss part ([0061], 5a), 
the thin-walled portion being formed in a region opposed to the negative electrode gel in the partition part, the thin-walled portion being a portion of reduced thickness thinner than another region in the partition part (see Annotated Fig.1, 5a is thinner than the remaining portion of 12),
the thin-walled portion (5a) having a thickness such that the thin-walled portion fractures when a pressure inside the battery can (1) reaches a predetermined pressure ([0003]),

the entirety of the region opposed to the negative electrode gel excluding the thin-walled portion having a constant thickness (the portion of 12 excluding the thin walled portion 5a in Annotated Fig.1 appears to have a constant thickness).
The limitations “the breakage region being a region that cracks from a fractured part of the thin- walled portion and becomes a broken state being opened in a planar manner when the thin-walled portion fractures” and “the breakage region having a projected area, when seen from the vertical direction, equal to or greater than 25% of a projected area of entirety of the region opposed to the negative electrode gel” are both functional limitations directed towards the operation of the battery. They do not add additional structural limitations that differentiate the claim from the prior art, as Nunome appears to disclose the other structural limitations set forth by the claim. Therefore, “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” (see MPEP 2114).


    PNG
    media_image1.png
    790
    572
    media_image1.png
    Greyscale

             Annotated Figure 1

Regarding claim 4, Nunome discloses all of the claim limitations as set forth above, and further, Nunome discloses the cylindrical alkaline battery (Abstract), wherein the battery (Abstract) is an LR6 size or smaller ([0059]).


Response to Arguments
7.	Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive.
Applicant argues that Nunome fails to disclose the following limitations: a breakage region that abuts a thin-walled groove portion; a constant thickness of the entirety of the opposed region opposed to the negative electrode gel excluding the thin-walled portion; and breakage of the breakage region along a plane.
With regards to the argument that Nunome fails to disclose “a breakage region that abuts a thin-walled groove portion”, Annotated Fig.1 shows a region within 12 that is adjacent to the thin walled portion 5a and is opposed to the negative electrode gel. This section of the wall has been interpreted to comprise a “breakage region” by the Examiner. Further, the limitation of a “breakage region” is a functional limitation directed towards the operation of the battery. This functional language does not add additional structural limitations that differentiate the claim from the prior art, as Nunome appears to disclose the other structural limitations set forth by the claim. Therefore, “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” (see MPEP 2114).
With regards to the argument that Nunome fails to disclose “a constant thickness of the entirety of the opposed region opposed to the negative electrode gel excluding the thin-walled portion,” Annotated Fig.1 appears to show that the portion of 12 that excludes the thin walled potion 5a has a constant thickness.
Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” (see MPEP 2114).
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT M HOSTERT whose telephone number is (571)272-1066.  The examiner can normally be reached on M-F 8:30 AM - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M.H./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727